
	

113 HR 4908 IH: Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4908
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Cole introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act.
		2.FindingsCongress finds that—
			(1)the United States has a distinct legal, treaty, and trust obligation to provide for the education,
			 health care, safety, social welfare, and other needs of Native children;
			(2)chronic underfunding of Federal programs to fulfill the longstanding Federal trust obligation has
			 resulted in limited access to critical services for the more than
			 2,100,000 Native children under the age of 24 living in the United States;
			(3)Native children are the most at-risk population in the United States, confronting serious
			 disparities in education, health, and safety, with 37 percent living in
			 poverty;
			(4)17 percent of Native children have no health insurance coverage, and child mortality has increased
			 15 percent among Native children aged 1 to 14, while the overall rate of
			 child mortality in the United States decreased by 9 percent;
			(5)suicide is the second leading cause of death in Native children aged 15 through 24, a rate that is
			 2.5 times the national average, and violence, including intentional
			 injuries, homicide, and suicide, account for 75 percent of the deaths of
			 Native children aged 12 through 20;
			(6)58 percent of 3- and 4-year-old Native children are not attending any form of preschool, 15 percent
			 of Native children are not in school and not working, and the graduation
			 rate for Native high school students is 50 percent;
			(7)22.9 percent of Native children aged 12 and older report alcohol use, 16 percent report substance
			 dependence or abuse, 35.8 percent report tobacco use, and 12.5 percent
			 report illicit drug use;
			(8)Native children disproportionately enter foster care at a rate more than 2.1 times the general
			 population and have the third highest rate of victimization; and
			(9)there is no resource that is more vital to the continued existence and integrity of Native
			 communities than Native children, and the United States has a direct
			 interest, as trustee, in protecting Native children.
			3.DefinitionsIn this Act:
			(1)CommissionThe term Commission means the Alyce Spotted Bear and Walter Soboleff Commission on Native Children established by
			 section 4.
			(2)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(4)Native childThe term Native child means—
				(A)an Indian child, as that term is defined in section 4 of the Indian Child Welfare Act of 1978 (25
			 U.S.C. 1903);
				(B)an Indian who is between the ages of 18 and 24 years old; and
				(C)a Native Hawaiian who is not older than 24 years old.
				(5)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 7207 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7517).
			(6)SecretaryThe term Secretary means the Secretary of the Interior.
			(7)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C.
			 1059c(b)).
			4.Commission on Native Children
			(a)In generalThere is established a commission in the Office of Tribal Justice of the Department of Justice, to
			 be known as the Alyce Spotted Bear and Walter Soboleff Commission on Native Children.
			(b)Membership
				(1)In generalThe Commission shall be composed of 11 members, of whom—
					(A)3 shall be appointed by the President, in consultation with—
						(i)the Attorney General;
						(ii)the Secretary;
						(iii)the Secretary of Education; and
						(iv)the Secretary of Health and Human Services;
						(B)3 shall be appointed by the Majority Leader of the Senate, in consultation with the Chairperson of
			 the Committee on Indian Affairs of the Senate;
					(C)1 shall be appointed by the Minority Leader of the Senate, in consultation with the Vice
			 Chairperson of the Committee on Indian Affairs of the Senate;
					(D)3 shall be appointed by the Speaker of the House of Representatives, in consultation with the
			 Chairperson of the Committee on Natural Resources of the House of
			 Representatives; and
					(E)1 shall be appointed by the Minority Leader of the House of Representatives, in consultation with
			 the Ranking Member of the Committee on Natural Resources of the House of
			 Representatives.
					(2)Requirements for eligibility
					(A)In generalSubject to subparagraph (B), each member of the Commission shall have significant experience and
			 expertise in—
						(i)Indian affairs; and
						(ii)matters to be studied by the Commission, including—
							(I)health care issues facing Native children, including mental health, physical health, and nutrition;
							(II)Indian education, including experience with Bureau of Indian Education schools and public schools,
			 tribally operated schools, tribal colleges or universities, early
			 childhood education programs, and the development of extracurricular
			 programs;
							(III)juvenile justice programs relating to prevention and reducing incarceration and rates of
			 recidivism; and
							(IV)social service programs that are used by Native children and designed to address basic needs, such
			 as food, shelter, and safety, including child protective services, group
			 homes, and shelters.
							(B)Experts
						(i)Native children1 member of the Commission shall—
							(I)meet the requirements under subparagraph (A); and
							(II)be responsible for providing the Commission with insight into and input from Native children on the
			 matters studied by the Commission.
							(ii)Research1 member of the Commission shall—
							(I)meet the requirements of subparagraph (A); and
							(II)have extensive experience in statistics or social science research.
							(3)Terms
					(A)In generalEach member of the Commission shall be appointed for a term of 3 years.
					(B)Vacancies
						(i)In generalA vacancy in the Commission shall be filled in the manner in which the original appointment was
			 made.
						(ii)TermsAny member appointed to fill a vacancy shall be appointed for the remainder of that term.
						(c)Operation
				(1)ChairpersonNot later than 15 days after the date on which all members of the Commission have been appointed,
			 the Commission shall select 1 member to serve as Chairperson of the
			 Commission.
				(2)Meetings
					(A)In generalThe Commission shall meet at the call of the Chairperson.
					(B)Initial meetingThe initial meeting of the Commission shall take place not later than 30 days after the date
			 described in paragraph (1).
					(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
				(4)RulesThe Commission may establish, by majority vote, any rules for the conduct of Commission business,
			 in accordance with this Act and other applicable law.
				(d)Native Advisory Committee
				(1)EstablishmentThe Commission shall establish a committee, to be known as the Native Advisory Committee.
				(2)Membership
					(A)CompositionThe Native Advisory Committee shall consist of—
						(i)1 representative of Indian tribes from each region of the Bureau of Indian Affairs who is 25 years
			 of age or older; and
						(ii)1 Native Hawaiian who is 25 years of age or older.
						(B)QualificationsEach member of the Native Advisory Committee shall have experience relating to matters to be
			 studied by the Commission.
					(3)DutiesThe Native Advisory Committee shall—
					(A)serve as an advisory body to the Commission; and
					(B)provide to the Commission advice and recommendations, submit materials, documents, testimony, and
			 such other information as the Commission determines to be necessary to
			 carry out the duties of the Commission under this section.
					(4)Native children subcommitteeThe Native Advisory Committee shall establish a subcommittee that shall consist of at least 1
			 member from each region of the Bureau of Indian Affairs and 1 Native
			 Hawaiian, each of whom shall be a Native child, and have experience
			 serving on the council of a tribal, regional, or national youth
			 organization.
				(e)Comprehensive study of Native children issues
				(1)In generalThe Commission shall conduct a comprehensive study of Federal, State, local, and tribal programs
			 that serve Native children, including an evaluation of—
					(A)the impact of concurrent jurisdiction on child welfare systems;
					(B)the barriers Indian tribes and Native Hawaiians face in applying, reporting on, and using existing
			 public and private grant resources, including identification of any
			 Federal cost-sharing requirements;
					(C)the obstacles to nongovernmental financial support, such as from private foundations and corporate
			 charities, for programs benefitting Native children;
					(D)the issues relating to data collection, such as small sample sizes, large margins of errors, or
			 other issues related to the validity and statistical significance of data
			 on Native children;
					(E)the barriers to the development of sustainable, multidisciplinary programs designed to assist
			 high-risk Native children and families of those high-risk Native children,
			 as well as any examples of successful program models and use of best
			 practices; and
					(F)the barriers to interagency coordination on programs benefitting Native children.
					(2)CoordinationIn conducting the study under paragraph (1), to avoid duplication of efforts, the Commission shall,
			 to the maximum extent practicable, collaborate with other workgroups
			 focused on similar issues, such as the Task Force on American
			 Indian/Alaska Native Children Exposed to Violence of the Attorney General.
				(3)RecommendationsTaking into consideration the results of the study under paragraph (1) and the analysis of any
			 existing data relating to Native children received from Federal agencies,
			 the Commission shall—
					(A)develop goals, and plans for achieving those goals, for Federal policy relating to Native children
			 in the short-, mid-, and long-term, which shall be informed by the
			 development of accurate child well-being measures;
					(B)make recommendations on necessary modifications and improvements to programs that serve Native
			 children at the Federal, State, and tribal level that integrate the
			 cultural strengths of the communities of the Native children and will
			 result in—
						(i)improvements to the child welfare system that—
							(I)reduce the disproportionate rate at which Native children enter child protective services and the
			 period of time spent in the foster system;
							(II)increase coordination among social workers, police, and foster families assisting Native children
			 while in the foster system to result in the increased safety of Native
			 children while in the foster system;
							(III)encourage the hiring and retention of licensed social workers in Native communities;
							(IV)address the lack of available foster homes in Native communities; and
							(V)improve the academic proficiency and graduation rates of Native children in the foster system;
							(ii)improvements to the mental and physical health of Native children, taking into consideration the
			 rates of suicide, substance abuse, and access to nutrition and health
			 care, including—
							(I)an analysis of the increased access of Native children to Medicaid under the Patient Protection and
			 Affordable Care Act (Public Law 111–148) and the effect of that increase
			 on the ability of Indian tribes and Native Hawaiians to develop
			 sustainable health programs; and
							(II)an evaluation of the effects of a lack of public sanitation infrastructure, including in-home sewer
			 and water, on the health status of Native children;
							(iii)improvements to educational and vocational opportunities for Native children that will lead to—
							(I)increased school attendance, performance, and graduation rates for Native children across all
			 educational levels, including early education, post-secondary, and
			 graduate school;
							(II)scholarship opportunities at a Tribal College or University and other public and private
			 postsecondary institutions;
							(III)increased participation of the immediate families of Native children;
							(IV)coordination among schools and Indian tribes that serve Native children, including in the areas of
			 data sharing and student tracking;
							(V)accurate identification of students as Native children; and
							(VI)increased school counseling services, improved access to quality nutrition at school, and safe
			 student transportation;
							(iv)improved policies and practices by local school districts that would result in improved academic
			 proficiency for Native children;
						(v)increased access to extracurricular activities for Native children that are designed to increase
			 self-esteem, promote community engagement, and support academic excellence
			 while also serving to prevent unplanned pregnancy, membership in gangs,
			 drug and alcohol abuse, and suicide, including activities that incorporate
			 traditional language and cultural practices of Indians and Native
			 Hawaiians;
						(vi)improvements to Federal, State, and tribal juvenile detention programs—
							(I)to provide greater access to educational opportunities and social services for incarcerated Native
			 children;
							(II)to promote prevention and reduce incarceration and recidivism rates among Native children;
							(III)to incorporate families and the traditional cultures of Indians and Native Hawaiians in the
			 process, including through the development of a family court for juvenile
			 offenses; and
							(IV)to prevent unnecessary detentions and identify successful reentry programs;
							(vii)expanded access to a continuum of early development and learning services for Native children from
			 prenatal to age 5 that are culturally competent, support Native language
			 preservation, and comprehensively promote the health, well-being,
			 learning, and development of Native children, such as—
							(I)high quality early care and learning programs for children starting from birth, including Early
			 Head Start, Head Start, child care, and preschool programs;
							(II)programs, including home visiting and family resource and support programs, that increase the
			 capacity of parents to support the learning and development of the
			 children of the parents, beginning prenatally, and connect the parents
			 with necessary resources;
							(III)early intervention and preschool services for infants, toddlers, and preschool-aged children with
			 developmental delays or disabilities; and
							(IV)professional development opportunities for Native providers of early development and learning
			 services;
							(viii)the development of a system that delivers wrap-around services to Native children in a way that is
			 comprehensive and sustainable, including through increased coordination
			 among Indian tribes, schools, law enforcement, health care providers,
			 social workers, and families;
						(ix)more flexible use of existing Federal programs, such as by—
							(I)providing Indians and Native Hawaiians with more flexibility to carry out programs, while
			 minimizing administrative time, cost, and expense and reducing the burden
			 of Federal paperwork requirements; and
							(II)allowing unexpended Federal funds to be used flexibly across Federal agencies to support programs
			 benefitting Native children, while taking into account—
								(aa)the 477 Demonstration Initiative of the Department of the Interior;
								(bb)the Coordinated Tribal Assistance Solicitation program of the Department of Justice;
								(cc)the Federal policy of self-determination; and
								(dd)any consolidated grant programs; and
								(x)solutions to other issues that, as determined by the Commission, would improve the health, safety,
			 and well-being of Native children;
						(C)based on the use by the Commission of the existing data, make recommendations for improving data
			 collection methods that consider—
						(i)the adoption of standard definitions and compatible systems platforms to allow for greater linkage
			 of data sets across Federal agencies;
						(ii)the appropriateness of existing data categories for comparative purposes;
						(iii)the development of quality data and measures, such as by ensuring sufficient sample sizes and
			 frequency of sampling, for Federal, State, and tribal programs that serve
			 Native children;
						(iv)the collection and measurement of data that are useful to Indian tribes and Native Hawaiians;
						(v)the inclusion of Native children in longitudinal studies; and
						(vi)tribal access to data gathered by Federal, State, and local governmental agencies; and
						(D)identify models of successful Federal, State, and tribal programs in the areas studied by the
			 Commission.
					(f)ReportNot later than 3 years after the date on which all members of the Commission are appointed and
			 amounts are made available to carry out this Act, the Commission shall
			 submit to the President, Congress, and the White House Council on Native
			 American Affairs a report that contains—
				(1)a detailed statement of the findings and conclusions of the Commission; and
				(2)the recommendations of the Commission for such legislative and administrative actions as the
			 Commission considers to be appropriate.
				(g)Powers
				(1)Hearings
					(A)In generalThe Commission may hold such hearings, meet and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers to be advisable to
			 carry out the duties of the Commission under this section, except that the
			 Commission shall hold not less than 5 hearings in Native communities.
					(B)Public requirementThe hearings of the Commission under this paragraph shall be open to the public.
					(2)Witness expenses
					(A)In generalA witness requested to appear before the Commission shall be paid the same fees and allowances as
			 are paid to witnesses under section 1821 of title 28, United States Code.
					(B)Per diem and mileageThe fees and allowances for a witness shall be paid from funds made available to the Commission.
					(3)Information from Federal, tribal, and State agencies
					(A)In generalThe Commission may secure directly from a Federal agency such information as the Commission
			 considers to be necessary to carry out this section.
					(B)Tribal and State agenciesThe Commission may request the head of any tribal or State agency to provide to the Commission such
			 information as the Commission considers to be necessary to carry out this
			 Act.
					(4)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other agencies of the Federal Government.
				(5)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property related
			 to the purpose of the Commission.
				(h)Commission personnel matters
				(1)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for an employee of an agency under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 the home or regular place of business of the member in the performance of
			 the duties of the Commission.
				(2)Detail of Federal employees
					(A)In generalOn the affirmative vote of 2/3 of the members of the Commission—
						(i)the Attorney General, the Secretary, the Secretary of Education, and the Secretary of Health
			 and Human Services shall each detail, without reimbursement, one or more
			 employees of the Department of Justice, the Department of the Interior,
			 the Department of Education, and the Department of Health and Human
			 Services; and
						(ii)with the approval of the appropriate Federal agency head, an employee of any other Federal agency
			 may be, without reimbursement, detailed to the Commission.
						(B)Effect on detaileesDetail under this paragraph shall be without interruption or loss of civil service status,
			 benefits, or privileges.
					(3)Procurement of temporary and intermittent services
					(A)In generalOn request of the Commission, the Attorney General shall provide to the Commission, on a
			 reimbursable basis, reasonable and appropriate office space, supplies, and
			 administrative assistance.
					(B)No requirement for physical facilitiesThe Administrator of General Services shall not be required to locate a permanent, physical office
			 space for the operation of the Commission.
					(4)Members not Federal employeesNo member of the Commission, the Native Advisory Committee, or the Native Children Subcommittee
			 shall be considered to be a Federal employee.
				(i)Termination of commissionThe Commission shall terminate 90 days after the date on which the Commission submits the report
			 under subsection (f).
			(j)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission, the Native
			 Advisory Committee, or the Native Children Subcommittee.
			(k)FundingOut of any unobligated amounts made available to the Secretary, the Attorney General, or the
			 Secretary of Health and Human Services, the Attorney General shall make
			 not more than $2,000,000 available to the Commission to carry out this
			 Act.
			
